DETAILED ACTION
	This action is responsive to the following communication: the preliminary amendment filed 6/24/2020.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1 is cancelled; 2-20 are added; 2-20 are pending.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 has been considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  it appears that “the read state” in line(s) 4 was meant to be --a read state--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0128675 ‒hereinafter Kim) in view of Shirakawa et al. (US 2015/0262630 ‒hereinafter Shirakawa).

Regarding claim 16, Kim discloses a semiconductor storage device comprising:
a first plane (fig. 1: P1) including a plurality of first memory cells (para 0035);
a first word line connected to the first memory cells (para 0035);
a plurality of first bit lines connected to one ends of the first memory cells (para 0035), respectively;
a plurality of first sense amplifiers (fig. 1: sense amplifiers of circuit 130a; para 0041) connected to the first bit lines (fig. 1: BL1), respectively;
(fig. 7: first latch circuits of circuit 130a) connected to the first sense amplifiers (fig. 1: sense amplifiers of circuit 130a; para 0041), respectively;
a second plane (fig. 1: P2) including a plurality of second memory cells (para 0035);
a second word line connected to the second memory cells (para 0035);
a plurality of second bit lines connected to one ends of the second memory cells (para 0035), respectively;
a plurality of second sense amplifiers (fig. 1: sense amplifiers of circuit 130b; para 0041) connected to the second bit lines (fig. 1: BL2), respectively;
a plurality of second latch circuits (fig. 7: circuit 130b comprises second latch circuits, as represented by first latch circuits of circuit 130a) connected to the second sense amplifiers, respectively;
an input/output circuit (fig. 1: 150) configured to receive write data (fig. 1: i.e. input data; para 0040) from a memory controller (para 0084), to send (fig. 1: via line DL) the received write data to the first latch circuits and to the second latch circuits (fig. 1; 7: line DL send received write data from circuit 150 to first and second latch circuits of circuits 130a and 130b, respectively; para 0040), to receive read data (fig. 1: i.e. data read from array 110a/110b) from the first latch circuits and the second latch circuits (fig. 1, 7: read data from array 110a/110b are received at circuit 150 via first and second latch circuits of circuits 130a and 130b, respectively; para 0040), and to send the received read data (fig. 1: via Data line) to the memory controller (para 0116); and
a control circuit (fig. 1: 140a) configured to carry out a first write operation (fig. 6: Plane 1 Operation, Program) on the first memory cells (fig. 6: first memory cells of Plane 1) using the (para 0081) in response to a first command set (fig. 6: PC) including first write data (fig. 6; para 0070), and
after the first write operation has started (fig. 6: Plane 1 Operation, first write operation started at Program) and before use of the first latch circuits during the first write operation has ended (fig. 6: Plane 1 Operation, first latch circuits are used during programming, therefore use of the first latch circuits is not ended until end of programming; para 0070), in response to a second command set (fig. 6: RC), stops the first write operation (fig. 6: Plane 1 Operation is suspended) and executes a first read operation (fig. 6: Plane 1 Operation, Read) on the first memory cells or on the second memory cells (fig. 6: Read is performed on the first memory cells; i.e. of Plane 1, after the first write operation is suspended).
Kim does not expressly disclose a first word line connected to gates of the first memory cells; a second word line connected to gates of the second memory cells.
Shirakawa discloses a first word line connected to gates of the first memory cells; a second word line connected to gates of the second memory cells (fig. 3).
It is common and well known in the art that word lines are connected to gates of memory cell transistors.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kim is modifiable as taught by Shirakawa for the purpose of facilitating data accessing schemes, as is consistent with known practices in the prior art (para 0031 of Shirakawa).

Regarding claim 17, Kim discloses the semiconductor storage device, wherein after the first write operation has started and before use of the first latch circuits during the first write operation has ended, the control circuit pseudo-releases the first latch circuits (i.e. the first latch circuits are considered pseudo-released during a suspend operation, in which data in the first latch circuits are backed up in supplemental latches; para 0083).

Allowable Subject Matter
Claim(s) 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 2 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely after the first write operation has started and before use of the first latch circuits during the first write operation has ended, accept a second command set including second write data to carry out a second write operation on the second memory cells.
The allowable claims are supported in at least fig. 9 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 18 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely after receipt of the first command set, the control circuit resets data in the first latch circuits and data in the second latch circuits, and starts the first write operation, and after the first write operation has started and before use of the first latch circuit during the first write operation has ended, the control circuit sends the signal indicating 7Application No. 16/890,849Docket No.: TAI/2556USC01 First Preliminary Amendment dated June 24, 2020 that the semiconductor storage device is in the ready state to the memory controller without resetting the data in the first latch circuits.
With respect to dependent claim 20, the prior art fails to teach or suggest the claimed limitations, namely when the second command set includes the address corresponding to the first memory cells, cause the first latch circuits to store the first write data, cause the third latch circuits to store first read data sensed at the first sense nodes, cause the first latch circuits to transfer the first write data to the first sense nodes, cause the third latch circuits to transfer the first read data to the first latch circuits, cause the third latch circuits to store the first write data 
The allowable claims are supported in at least fig. 10 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 9:00 AM - 5:00 PM Eastern.  For interview requests, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at htt://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824